Title: To George Washington from Christoph Diedrich Arnold Delius , 25 September 1794
From: Delius, Christoph Diedrich Arnold
To: Washington, George


               
                  Sir,
                  Bremen Septbr 25. 1794
               
               I find myself honored with a Letter from Mr Randolph inclosing an appointment for me, as Consul for the United States of America; Your Excellency may be rest assured that I feel a singular pleasure in being appointed to the Honnor of serving the United States, and what adds much to my gratification is, the
                  
                  foreseing pleasure to convince every american of my zeal and wish to be of some Service to that Country, therefore I now must beg Your Excellency to accept my sincerest thanks for the confidence and Honnour you have placed in me by this appointment.
               I have maded a few observation to Mr Randolph respecting the american Shipping to this Port, and give my opinion how it might be fixed on a more convenient plan for american Vessels &Ca which I wish may find approbation. I have the Honour to be with Sentiments of the highest Veneration Your Excellency most Obedient h’ble Servant
               
                  Arnold Delius
               
            